Exhibit 10.2

 

GT ADVANCED TECHNOLOGIES INC.

 

CORPORATE GOVERNANCE GUIDELINES

 

(Adopted as of June 4, 2014)

 

GT Advanced Technologies Inc. and its subsidiaries (the “Company”) are committed
to developing effective, transparent and accountable corporate governance
practices. These Corporate Governance Guidelines (the “Guidelines”) were
approved by the Company’s Board of Directors as a set of guiding principles to
govern the affairs of the Company.  The Guidelines are subject to regular review
by the Nominating and Corporate Governance Committee, which may recommend to the
Board that they be modified or updated, when appropriate.  These Guidelines,
along with the charters of the committees of the Board, provide the framework
for the governance of the Company and are not intended to be rigid rules.

 

I.                                        General Responsibility

 

The Board’s general responsibility is to foster the creation of long term value
for stockholders, to protect the Company’s best interests and to oversee and
provide counsel to the CEO and senior management in their conduct of the
Company’s business.  Management is responsible for the day-to-day operations of
the Company.  The basic responsibility of the directors is to exercise their
business judgment in accordance with their duties of care and loyalty and to act
in what they reasonably believe to be in the best interests of the Company and
its stockholders.  In discharging that obligation, directors are entitled to
rely on the honesty and integrity of the Company’s senior executives and its
outside advisors and auditors, unless the circumstances indicate that such
reliance is no longer warranted.  The Board recognizes that the long-term
interests of the stockholders are advanced by responsibly addressing the
concerns of other stakeholders and interested parties, including employees,
customers, suppliers, governmental agencies and the public at large.

 

II.                                   Organization

 

A.            Number.

 

Subject to the conditions outlined in the Company’s bylaws and certificate of
incorporation, the number of directors which shall constitute the Board of
Directors shall be fixed from time to time by resolution adopted by the
affirmative vote of a majority of the total number of directors then in office.

 

B.            Board Committees, Assignment and Rotation.

 

The Board has three standing committees: Audit, Compensation, and Nominating and
Corporate Governance. The committees’ charters are posted online at
http://investor.gtat.com.

 

Board committee assignments and Board committee chair positions shall be
reviewed each year by the Nominating and Corporate Governance Committee and
approved by the Board. The Board does not have a strict committee rotation
policy, but may, upon recommendation of the Nominating and Corporate Governance
Committee, change committee assignments and chair positions periodically, with a

 

--------------------------------------------------------------------------------


 

view towards balancing director experience and interest, committee continuity
and needs, and evolving legal and regulatory considerations.  A director may
serve on more than one committee.

 

C.            Nominating Process.

 

1.              Nomination by the Nominating and Corporate Governance
Committee.  The Nominating and Corporate Governance Committee is responsible for
the identification and recruitment of director candidates and makes
recommendations with respect to the nomination of new Board members.

 

2.              Other Nominations. Nominations may be otherwise made in
accordance with the procedures set forth in the Company’s bylaws and under
applicable law.

 

3.              Approval of Nominees by the Board.  If the Nominating and
Corporate Governance Committee has recommended a Board candidate in connection
with an annual meeting of stockholders, the full Board shall vote on the
Nominating and Corporate Governance Committee’s recommended candidate and, if
approved by a majority of the Board, such Board candidate shall be submitted for
election by the Company’s stockholders at the next annual meeting of
stockholders.

 

4.              Election by Stockholders.  If a candidate is approved by the
Board in connection with an upcoming annual meeting of stockholders, the
Chairman of the Board shall contact such candidate, invite him or her to attend
the annual meeting of stockholders, and if elected by the stockholders, invite
him or her to join the Board at its first meeting thereafter.

 

5.              Voting for Directors. In any uncontested election of directors,
any Board candidate who receives a greater number of votes “withheld” from his
or her election than votes “for” such election shall promptly tender his or her
resignation following certification of the shareholder vote. The resignation
shall specify that it is effective upon the Board’s acceptance of the
resignation. For purposes of these guidelines, an “uncontested” election is one
in which the number of candidates standing for election is the same as (or less
than) the number of Directors to be elected, and abstentions and broker
non-votes will not be considered as either “withhold” votes or “for” votes.  The
Nominating and Corporate Governance Committee shall consider the resignation
offer and recommend to the Board whether to accept it. The Board will act on the
Nominating and Corporate Governance Committee’s recommendation within 90 days
following certification of the shareholder vote. The Board will promptly
disclose publicly its decision to accept or reject such a resignation and, if
rejected, the reasons for doing so.  Any Director who tenders his or her
resignation pursuant to this Section II.C.5 shall not participate in the
Nominating and Corporate Governance Committee recommendation or Board action
regarding whether to accept the resignation offer. If a majority of the members
of the Nominating and Corporate Governance Committee are required to submit
their resignation under this policy following the same election, then the entire
Board (excluding the directors whose resignations are being considered) shall
consider the resignation offers and determine whether to accept them. If the
total number of Directors not required to submit their resignation under this
policy following the same election constitute three or fewer Directors, all
Directors (including those who received a greater number of votes “withheld”
from his or her election than votes “for” such election) may participate in the
determination of whether or not to accept the resignations.

 

6.              Increase in Board Size and Vacancies.  The Board shall fill any
newly created directorships resulting from any increase in the number of
directors or any vacancies in accordance with the Company’s certificate of
incorporation, and any director appointed in such manner will stand for election
by stockholders at the first annual meeting of stockholders thereafter.

 

7.              Director Terms.  Directors elected by stockholders shall be
elected annually and shall serve for a term of one year, subject to
re-nomination on the recommendation of the Nominating and

 

2

--------------------------------------------------------------------------------


 

Corporate Governance Committee and approval by the majority of the Board.  The
Board does not believe that arbitrary term limits on directors’ service are
appropriate, nor does it believe that directors should expect to be re-nominated
annually until they reach their mandatory retirement age.  Directors will not be
nominated for election to the Board after their 73rd birthday, although the full
Board may nominate candidates over 73 as the Board deems appropriate in the
Company’s best interests.  If a director’s 74th birthday occurs during the term
for which such director was elected, such director may serve the remainder of
the term.

 

D.            Qualifications

 

1.              General Criteria.  In deciding whether to approve the
recommendations of the Nominating and Corporate Governance Committee, the Board
typically considers the following criteria, which seek to align Board
composition with the Company’s strategic direction:

 

i.                  the judgment, strength of character, reputation in the
business community, ethics and integrity of the individual;

 

ii.               record of accomplishment in leadership roles;

 

iii.            the business or other relevant experience, skills and knowledge
that the individual may have that will enable him or her to provide effective
oversight of the Company’s business;

 

iv.           the fit of the individual’s skills and personality with those of
the other Board members;

 

v.              the individual’s ability to devote sufficient time to carry out
his or her responsibilities as a director in light of his or her occupation and
other commitments, including, but not limited to, the number of boards of
directors of other public companies on which he or she serves; and

 

vi.           the independence of the individual as described in the following
paragraph.

 

2.              Independence Requirements.  The Nominating and Corporate
Governance Committee reviews Board and committee composition at least annually
to ensure that compliance with the NASDAQ Stock Market and any other regulatory
requirements are met. In so doing, the Nominating and Corporate Governance
Committee conducts a review of the independence of all existing and prospective
members of the Board for the purpose of determining which Board members are or
would be deemed independent.

 

3.              Other Board Commitments.  Directors who serve as chief
executives or in equivalent positions of public companies should not serve on
more than two boards of public companies in addition to the Company’s Board and
their own company board, and other directors should not serve on more than five
other boards of public companies in addition to the Company’s Board.  Members of
the Company’s Audit Committee should not serve on more than two audit committees
of public companies in addition to the Company’s Audit Committee.  Current
positions in excess of these limits may be maintained unless the Board
determines that doing so would impair the director’s service on the Company’s
Board.

 

4.              Notification of Changes.  Each director must notify the Chairman
of the Nominating and Corporate Governance Committee:

 

3

--------------------------------------------------------------------------------


 

i.                  as soon as practicable in the event that his or her
circumstances change in a manner that may affect the committee’s view of his or
her independence,

 

ii.               upon resignation or retirement from, or termination of, his or
her principal current employment, or other similarly material changes in
professional occupation or association.  In such event, the director shall
submit a written resignation from the Board, which resignation the Board shall
be free to accept or reject; and

 

iii.            prior to becoming a director of another public company.  In such
case, the committee shall evaluate the director’s potential conflicts of
interest.  In the event that the Board determines that the additional
directorship constitutes a conflict of interest or exceeds the limitations set
forth in Section D(3) above, such director, upon the request of the Board, shall
either offer his or her resignation or not accept the other directorship.

 

E.             Meetings.

 

1.              General.  The Board shall hold at least four regular meetings
each year and may hold additional or special meetings whenever necessary.
Regular Board meetings shall generally be held in person, although Board members
may participate by conference call, if necessary. Special meetings may be held
either in person or by conference call.  The Board may also act by unanimous
written consent.  Meetings of each committee shall be held in accordance with
such committee’s charter.

 

2.              Chairman.  The Chairman of the Board and of each committee shall
be elected by the majority of directors in accordance with the Company’s bylaws,
based on recommendations by the Nominating and Corporate Governance Committee.

 

3.              Meeting Agendas.

 

i.                  Full Board Meetings.  The Chairman of the Board, in
conjunction with the CEO, will establish the agenda for each Board meeting and
distribute it to directors in advance of the meeting.  If a Chairman has not
been elected, such duties shall be fulfilled by a member of the Board selected
by the Board.  Any director may request that a subject be included on the agenda
for any Board meeting and may raise a subject that is not on the agenda at any
such meeting.

 

ii.               Committee Meetings.  The Chairman of each committee will
establish the agenda for each meeting of such committee and distribute it to the
members of such committee in advance of the meeting.  If a Chairman of such
committee has not been elected, such duties shall be fulfilled by a member of
the committee selected by the committee.  Any committee member may request that
a subject be included on the agenda for any meeting of such committee and may
raise a subject that is not on the agenda at any meeting.

 

4.              Recordkeeping.  The General Counsel shall maintain, on behalf of
the Board, a central repository accessible to all directors of all materials
presented to the Board in connection with any Board meeting, draft minutes of
such meeting (if final minutes have not yet been approved), and the final,
approved minutes of such meeting.  The General Counsel shall maintain the same
type of repository on behalf of each committee, accessible to all members of
such committee.

 

5.              Advance Reading Materials.  Management shall provide reading
materials for the Board and committee meetings to directors sufficiently in
advance of each meeting, to the extent practicable, to

 

4

--------------------------------------------------------------------------------


 

permit meaningful review. Materials should be as concise as possible while still
providing information necessary for directors to make informed judgments.

 

6.              Executive Sessions of Non Management Directors.  Non-management
directors shall meet regularly in executive session, without management
present.  Such sessions shall be chaired by the Chairman of the Board or a
non-management director selected by the non-management directors.  The General
Counsel shall attend executive sessions as requested by the Chairman. 
Non-management directors who are not independent under the NASDAQ Stock Market
rules may participate in such executive sessions.  The Board shall not take
formal action at such sessions, but (i) the Chairman of the Board or a
designated participating director shall update the CEO on the key items
discussed in each session and (ii) the participating directors may make
recommendations for consideration by the full Board.

 

F.              Stockholder Access to the Board.  Any interested parties who
have concerns that they wish to make known to the Company’s non-management
directors should send any such communication to the Chairman of the Board of
Directors, in care of the Company’s general counsel, at 20 Trafalgar Square,
Nashua, New Hampshire 03063.

 

III.                              Duties of the Board

 

A.            Decision Making Responsibilities.

 

The Board’s decision making responsibilities include:

 

1.              Review and approval of the Company’s mission, strategies,
objectives and policies and annual operating and capital budgets, as developed
by the CEO and senior management.

 

2.              Approval of director candidates recommended by the Nominating
and Corporate Governance Committee (i) for election by stockholders at the
annual meeting of stockholders or (ii) to fill any vacancy on the Board until
the following annual meeting of stockholders.

 

3.              Approval of candidates for appointment to committees of the
board, as recommended by the Nominating and Corporate Governance Committee.

 

4.              Approval of candidates for Chairman of the Board and of each
committee, as recommended by the Nominating and Corporate Governance Committee.

 

5.              Election of the CEO and other officers in accordance with the
Company’s bylaws.

 

6.              Approval of the compensation of the Chief Executive Officer and
oversight of succession planning for the CEO.

 

7.              Approval of certain strategic transactions and other significant
matters not in the ordinary course of the Company’s business including:

 

i.                  business acquisitions, business divestures and capital
contributions;

 

ii.               any issuance of Company securities (including incentive
equity) and repurchase of Company securities; and

 

5

--------------------------------------------------------------------------------


 

iii.            all material indebtedness other than capital or operating leases
and amendment or termination thereof.

 

8.              Approval of matters recommended by the Audit Committee,
Nominating and Corporate Governance Committee and Compensation Committee in
accordance with each such committee’s charter.

 

9.              Determination of appropriate actions, requiring Board approval,
to be taken in the event of violations of the Company’s Code of Conduct or Code
of Ethics for Senior Financial Officers.

 

B.            Oversight Responsibilities.

 

Among other things, the Board’s oversight responsibilities include monitoring:

 

1.              The Company’s performance in relation to its mission,
strategies, financial and non-financial objectives.

 

2.              The performance and effectiveness of the Company’s management
team.

 

3.              The Compensation Committee in its annual review of CEO
performance.

 

4.              The Audit Committee’s review of the Company’s financial
reporting processes and internal controls, and the auditing and accounting
principles used in the preparation of the Company’s financial statements.

 

5.              Management’s oversight of major risks facing the company and
related risk management processes.

 

6.              Management’s oversight of the Company’s compliance with legal
and regulatory requirements.

 

C.            Expectations of Board Members.

 

In carrying out their responsibilities as members of the Board, directors are
expected to:

 

1.              Become and remain informed about the Company, its business and
its industry.

 

2.              Attend meetings of the Board and committees on which they serve,
having read and considered the materials distributed in advance of the meeting.
Both incumbent and prospective Board members are also encouraged to attend the
annual meeting of stockholders. Directors may participate in meetings by
telephone, if necessary and appropriate, and shall notify the Chairman (or
committee chair) if unable to attend a noticed meeting.

 

3.              Participate constructively in Board and committee meetings,
drawing upon their individual experience, knowledge and background, as
appropriate, to provide perspectives and insights.

 

4.              Act in ways that they reasonably believe will serve the best
interests of the Company and its stockholders, and exercise their business
judgment in making decisions. As appropriate, directors may also consider the
interests of other stakeholders, including employees, customers, suppliers and
the communities in which the Company operates.

 

6

--------------------------------------------------------------------------------


 

5.              Comply with the Company’s Code of Conduct, Code of Ethics for
Senior Financial Officers and Related Party Transaction Policies and Procedures.

 

D.            Scope of Authority.

 

In the course of discharging their responsibilities:

 

1.              Directors shall have full access to relevant Company records and
may request that any officer or other employee of the Company or the Company’s
outside counsel or accountants meet with any members of, or consultants to, the
Board or any committee, as long as such access does not interfere with the
conduct of the Company’s business and is coordinated, where possible, through
the CEO.

 

2.              The Board is permitted to select, retain and terminate any
financial, legal, executive search, consulting and other professional advisors
as they deem necessary or appropriate to advise the Board, with related fees and
reasonable expenses borne by the Company.

 

IV.                               Orientation and Continuing Education

 

A.            Director Orientation.

 

Upon election to the Board, new directors shall participate in an orientation
session designed by the Nominating and Corporate Governance Committee, the Chief
Executive Officer, the General Counsel and the Company’s senior management.

 

B.            Continuing Education.

 

1.              The Board shall attend management presentations or educational
programs arranged by management on different aspects of the Company’s business.
Management presentations may be provided by management on its own initiative or
at the request of, or in conjunction with, the Nominating and Corporate
Governance Committee.

 

2.              Directors are also encouraged to take advantage of any
educational opportunities that would further their understanding of the
Company’s business and enhance their performance on the Board, and the Company
shall reimburse each director for reasonable expenses, subject to prior approval
by the General Counsel.

 

V.                                    Board and Committee Assessment

 

1.              The Board is committed to continuous improvement and shall
conduct an annual self-assessment process, developed by the Nominating and
Corporate Governance Committee, of the Board’s performance.

 

2.              When self-assessments have been completed, the results and any
recommendations made by the Nominating and Corporate Governance Committee to
enhance the Board’s performance shall be discussed by the full Board.

 

3.              The Board shall also review with each committee such committee’s
self-assessment.

 

7

--------------------------------------------------------------------------------